ON MOTION FOR CLARIFICATION AND/OR REHEARING
PER CURIAM.
We grant appellant’s Motion for Clarification of the opinion issued on September 21, 2011. We write to clarify that the relief on remand should include recalculation of the scoresheet on appellant’s remaining conviction for possession of a concealed firearm. See Vroom v. State, 48 So.3d 82, 84 (Fla. 2d DCA 2010); Gorham v. State, 968 So.2d 717, 718 (Fla. 4th DCA 2007). Accordingly, we add the following sentence to the end of the majority opinion: “We reverse and remand with directions to vacate the defendant’s conviction for robbery with a firearm, recalculate the scoresheet to reflect the absence of this primary offense, and resentence the defendant on the remaining charge of possession of a concealed firearm using a corrected scoresheet.”
*583TAYLOR and GERBER, JJ., and PEGG, ROBERT L., Associate Judge, concur.